                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

IN RE: OHIO EXECUTION                             :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION

                                                       Chief Judge Edmund A. Sargus, Jr.
                                                   :   Magistrate Judge Michael R. Merz

This document relates to:
 Plaintiff James Hanna,                           :


    DECISION AND ORDER DENYING MOTION TO TRANSPORT


         This § 1983 method of execution case is before the Court on Petitioner James Hanna’s

Motion to Transport and for Order Authorizing Neuroimaging (ECF No. 2436). Defendants have

filed a memorandum contra (ECF No. 2477), and Hanna has filed a reply in support (ECF No.

2484).

         The Motion was filed after Douglas Scharre, M.D., Director of the Division of Cognitive

Neurology and a Professor of Clinical Neurology and Psychiatry at The Ohio State University,

reviewed Hanna’s neurological history. His declaration (ECF No. 2436-3) and curriculum vitae

are attached to the Motion (ECF No. 2436-4). Hanna states that “[t]he Office of the Federal Public

Defender for the Southern District of Ohio will be responsible for all costs related to this testing

and subsequent interpretation.” (Motion, ECF No. 2436, PageID 117180-81).

         As a non-dispositive pre-trial matter, the Motion is within the initial decisional authority

of an assigned Magistrate Judge.




                                                  1
Jurisdiction



       As authority for the requested order, Hanna argues that through his Third Amended

Individual Supplemental Complaint, in which he alleges that his brain damage will cause a

“paradoxical reaction” to the 500 mg of midazolam in the State’s lethal injection protocol (ECF

No. 2396, PageID 115223-24, ¶¶ 1899-1901), he has shown the requested neuroimaging “to be

relevant to the issues now pending before this Court.” (Motion, ECF No. 2436, PageID 117185,

citing Fed.R.Civ.P. 35(a)(1).). Yet, multiple Courts of Appeals have held a party may not use Rule

35 to order a physical examination upon himself, Berg v. Prison Health Servs., 376 F. App’x 723,

724 (9th Cir. 2010), citing Schlagenhauf v. Holder, 379 U.S. 104, 118-19 (1964); Brown v. United

States, 74 F. App’x 611, 614 (7th Cir. 2003), and Hanna has cited no authority to the contrary.

       Alternatively, Hanna argues that the Court has authority under the All Writs Act, 28 U.S.C.

§ 1651, to order his transport (Motion, ECF No. 2436, PageID 117185). In support, he notes that

in Elmore v. Shoop, the undersigned concluded that under the All Writs Act this Court could order

the transport of Petitioner Philip Elmore (who is also a Plaintiff in this case) as a matter ancillary

to its undisputed jurisdiction to adjudicate his capital habeas corpus petition. Id., citing 28 U.S.C.

§ 2241; No. 1:07-cv-776, 2019 U.S. Dist. LEXIS 84144, at *2 (S.D. Ohio May 20, 2019) (Merz,

Mag. J.). Yet Elmore is a habeas case, and in a relatively recent, unpublished decision, a court in

this District declined to order transport of a plaintiff in support of his section 1983 claim, holding

that such an order “is not authorized by either the habeas corpus statute or the All Writs Act.”

Wilson v. Hill, No. 2:08-cv-552, 2011 U.S. Dist. LEXIS 45717, at *5 (S.D. Ohio Apr. 27, 2011)

(King, Mag. J.), citing Ivey v. Harney, 47 F.3d 181 (7th Cir. 1995).

                                                  2
         Petitioner argues that Wilson is itself inapposite, noting that it “was a decision on a motion

to quash a subpoena after finding that the expense to be borne by [the Ohio Department of

Rehabilitation and Corrections] would be an undue burden” (Reply, ECF No. 2484, PageID

127435, citing Fed.R.Civ.P. 45(c)(3)(A)(iv); Wilson, 2011 U.S. Dist. LEXIS 45717, at *4-5).

However, nothing in the Wilson opinion suggested that the analysis was limited to the Rule 45

context, and in Ivey, the Defendant Illinois “Department of Corrections . . . appealed, as a custodian

ordered to produce its prisoner may do even though the litigation between the parties continues.”

47 F.3d at 183. The Wilson Court’s narrow analysis is consistent with the Supreme Court’s

jurisprudence since the case of United States v. New York Telephone Co., 434 U.S. 159 (1977):

“Since New York Telephone, however, the Supreme Court has limited the scope of the All Writs

Act.” Hodges v. Bell, 170 F. App’x 389, 394 (6th Cir. 2006), citing Syngenta Crop Protection,

Inc., 537 U.S. 28 (2002); Penn. Bureau of Corr. v. United States Marshals Serv., 474 U.S. 34

(1985).1 Finally, Hanna cites no case in which a transport order under the All Writs Act was

granted (or in the case of Ivey, upheld) for a section 1983 plaintiff.

         In light of the above, and mindful that a district court should not lightly infer any implicit

expansion of its limited jurisdiction, see Baze v. Parker, 632 F.3d 338, 341 (6th Cir. 2011), the

Court concludes that it is without jurisdiction to order transport, and denies the Motion.




1
  Moreover, in the recent lethal injection case of Irick v. Mays, the district court denied Plaintiff’s motion for leave to
serve a subpoena duces tecum, pursuant to the All Writs Act, to compel “independent testing of the compounded lethal
injection chemicals and . . . discovery of the results.” No. 3:18-cv-737, 2018 WL 3753208 (M.D. Tenn. Aug. 8, 2018).

                                                            3
Undue Delay



       In their memorandum contra, Defendants claim that because Hanna’s trial attorneys

“presented the testimony of a psychologist who opined that [Hanna] has brain damage and

neurological disorders, . . . he has had knowledge of this potential medical claim for approximately

twenty years,” yet he has never before sought requested testing. (ECF No. 2477, PageID 127413).

Moreover, they argue that Hanna’s “brain damage Eighth Amendment claim” is not new, but

rather, was set forth in his Second Amended Individual Supplemental Complaint (“SAISC:”), filed

on April 28, 2018. Id., citing SAISC, ECF No. 1501. Given the Supreme Court’s recent statement

in Bucklew v. Precythe that district courts must “police carefully against” unjustified delays in

death penalty motion practice, they argue that Hanna’s Motion should be denied on the basis of

undue delay as well. Id., quoting 139 S.Ct. 1112, 1134 (2019).

       In his reply, Hanna states that he will disclose the results of the neuroimaging to Defendants

as soon as possible after the testing is conducted, likely before the end of September. Thus, he

argues, Defendants will have plenty of time to evaluate the results in preparation for litigating

Hanna’s Motion for Preliminary Injunction, as his execution date “is still three months away[,]”

(Reply, ECF No. 2484, PageID 127436). Further, he claims that “[a]ny argument that Defendants

might make about the timing of Hanna’s submission of neuroimaging evidence to this Court is an

argument to be made later (if at all), after Hanna has received the neuroimaging.” Id. (emphasis

in original). Moreover, he argues that Defendants’ undue delay argument is “disingenuous at

best[,]” as it “ignores the practical realities of how the litigation in this complex, consolidated

litigation has been conducted by both sides[,]” id. at PageID 127437 (emphasis in original), and

that “Defendants’ timeliness argument here is essentially arguing that any inmate who claims



                                                 4
medical issues that might require testing must request transport and testing at the time he files an

amended complaint.” Id. “That [added complexity], too, militates against accepting Defendants’

timeliness arguments here.” Id. at PageID 127438.

       In the SAISC, Hanna alleged a history of brain damage that renders him sure or very likely

to experience the serious harms alleged throughout the SAISC as a result of the State’s current

protocol (ECF No. 1501, PageID 61322, ¶¶ 1899-1900).                  He even alleged that “his

mental/psychological characteristics alleged above create a sure or very likely risk that Plaintiff

will have a paradoxical reaction to the execution drug(s).” Id. at PageID 61323, at ¶ 1901. The

allegations in the Third Amended Individual Supplemental Complaint (ECF No. 2396, PageID

115223-24, ¶¶ 1899-1901), go into greater detail about the nature of Hanna’s brain injury and why

he believes a paradoxical reaction will occur, but do not differ in substance. Yet, Hanna does not

explain why he did not know or should not have reasonably known of the need for neuroimaging

when the SAISC was filed in April 2018.

       Moreover, Hanna is correct that this litigation does not occur in a vacuum. Philip Elmore,

Hanna’s co-Plaintiff in this case and also represented by Paul Bottei and the Federal Public

Defender, filed his Motion to Transport on February 28, 2019 (Case No. 1:07-cv-776, ECF No.

169). In his Supplemental Briefing, Elmore stated that he would be examined by Dr. Scharre, who

had been retained by the Federal Public Defender evaluate his brain injury (Case No. 1:07-cv-776,

ECF No. 171, PageID 13064). In other words, Hanna’s testing would be done by the same doctor

who was contracted to do the testing for Elmore, and who would be paid from the same source for

the testing on both of them. Yet, Hanna did not file his Motion until almost six months after

Elmore filed his similar motion; Hanna gives no reason for that delay, either. Finally, Hanna

argues that, unlike the petitioner in Bucklew, “the merits of this case have not been reached because



                                                 5
the parties and the Court have been entirely occupied litigating injunctive relief matters over a

seemingly never-ending string of execution dates—dates that are controlled by Defendants alone.”

(Reply, ECF No. 2484, PageID 127438). Yet, Hanna has known of his execution date since

September 1, 2017 (Warrant of Reprieve, ECF No. 1193-1, PageID 44498). In sum, Hanna has

not shown good cause as to why he has waited so long to move for leave to obtain new evidence,

and even if this Court would be found to have jurisdiction, his Motion would be denied on the

grounds of undue delay as well.2




Conclusion



        Based on the foregoing analysis, the Motion to Transport is DENIED.



September 17, 2019.

                                                                           s/ Michael R. Merz
                                                                          United States Magistrate Judge




2
  Moreover, although not raised by the parties, the recent decision in In re Ohio Execution Protocol Litig. (Henness)
upholding the use of midazolam in the State’s lethal injection protocol, --- F.3d ----, 2019 U.S. App. LEXIS 27365
(6th Cir. Sept. 11, 2019), renders dubious any claim by Hanna that the evidence sought will be useful in adjudicating
his Motion for Preliminary Injunction.

                                                         6
